EXHIBIT 10.2



COFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



BANK OF AMERICA



 

 

Schedule to

Schedule

 

Banc of America Leasing & Capital, LLC

Lease Agreement

Number 001

________________________________________________________________________________________________________________



This Schedule

("Schedule"), dated as of September 27, 2004, between Banc of America Leasing &
Capital, LLC ("Lessor") and Tor Minerals International, Inc. ("Lessee") is
executed pursuant to Lease Agreement Number 09920-00400 dated August 9, 2004,
incorporated in this Schedule by this reference (the "Lease Agreement"). Unless
otherwise defined in this Schedule, capitalized terms used in this Schedule have
the respective meanings assigned to such terms in the Lease Agreement. If any
provision of this Schedule conflicts with any provision of the Lease Agreement,
the provisions contained in this Schedule shall prevail. Lessee hereby
authorizes Lessor to insert the serial numbers and other identification data of
the Units, dates, and other omitted factual matters or descriptions in this
Schedule.






1. Description of Units. The Units subject to this Schedule ("Units"), which
have a cost to Lessor ("Lessor's Cost") in the aggregate of $694,204.69,
inclusive of taxes, shipping, installation and other related expenses, if any
("Soft Costs"), are as follows:




Quantity


Description


Serial Number

Lessor's Cost

(Including Soft Costs

001

M243014

"**[Confidential Treatment Requested]"

M243014DM1

$694,204.69

   

Equipment Total:

$694,204.69

   

Payment Total:

$8,792.35

2. Acceptance

. Lessee acknowledges and represents that the Units (a) have been delivered to,
received and inspected by Lessee, (b) are in good operating order, repair,
condition and appearance, (c) are of the manufacture, design and capacity
selected by Lessee and are suitable for the purposes for which the Units are
leased, and are acceptable and satisfactory to Lessee, (d) do not require any
additions or modifications to make them suitable for use, other than ancillary
modifications or additions normally made by lessees of similar assets, and are
available for use and lease by Lessee and Lessor, and (e) have been irrevocably
accepted as "Units" leased by Lessee under this Schedule as of the date written
below (the "Acceptance Date").




3. Term. The term of the Lease for the Units is for an "Interim Term" (if any)
beginning on the Acceptance Date, and continuing through and including the day
preceding the Base Date; and for a "Base Term" of Eighty-four (84) months,
beginning on the 29th day of the calendar month during or following the
Acceptance Date (the "Base Date").


4. Rental. Interim Rent shall be due Lessor for each day in the Interim Term and
shall equal the daily equivalent of the initial Base Rent. Interim Rent shall be
payable on the Base Date.


Base Rent shall be payable in advance in Eighty-four (84) consecutive monthly
installments of $8,792.35 each, the first Base Rent installment being payable on
the Base Date and the remaining Base Rent installments being payable on the same
day of each succeeding month.



5. Stipulated Loss Value.

After Lessor's receipt of notice of the occurrence of any Total Loss or other
relevant event relating to any Unit, Lessor shall calculate the Stipulated Loss
Value for such Unit and give Lessee notice thereof. Such "Stipulated Loss
Value", as of any particular date, shall be the product obtained by multiplying
the Lessor's Cost for the Unit in question by the percentage, as set forth in
the "Schedule of Stipulated Loss Values" attached as Annex I, specified opposite
the rent installment number (or date) becoming due immediately after the date
Lessee gives or is required to give Lessor notice requiring payment of the
Stipulated Loss Value. If only a portion of the Units is affected by any event
causing calculation of Stipulated Loss Value, and the cost of such portion
cannot be readily determined from the Lessor's Cost set forth above, then the
Lessor's Cost for such portion shall be as reasonably calculated by Lessor, and
notified to Lessee.



BADS Lease Agreement Schedule (standard FMV) 3-02



"**[Confidential Treatment Requested] indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission."



Page 1 of 3

 

6. Tax Matters

. Lessee represents, warrants and agrees that (a) the Units qualify under asset
guideline class 28.00 and constitute "7-year property" within the meaning of
Section 168 of the Code; (b) the Lessor is the owner of the Units and is
entitled to annual accelerated cost recovery deductions for each Unit as
provided by Section 168(a) of the Code; (c) the Lessee and all direct or
indirect assignees and sublessees of Lessee shall treat this Lease as a "true
lease" for income tax purposes and will not claim any depreciation or other tax
attributes associated with ownership of the Units; and (d) in any taxable year
of Lessor, no deductions or losses arising from this Lease will arise from
sources without the United States under Section 863 of the Code (e) the Units
are eligible for the additional first-year depreciation deduction or "bonus
allowance" equal to fifty percent (50%) of the capitalized Lessor's Cost of the
Units contemplated by the Job Creation and Worker Assistance Act of 2002 (which
added new Section 168(k) and 1400L(b) and 1400L(b) to the Code); (f) the Units
shall be treated as originally placed in service not earlier than the date of
the execution and delivery of this Schedule, or in the event the transaction is
a sales-leaseback transaction, Lessee shall not have placed in service the Units
subject to this Lease at any time prior to ninety (90) days before the execution
and delivery of this schedule; and (g) Lessee has not arranged to purchase, and
Lessor is not purchasing the Units pursuant to binding written contract entered
into before May 5, 2003.




7. Location of Units. Units will be located at:

Location

Address

City

County

State

ZIP

A

722 Burleson Street

Corpus Christi

Nueces

Texas

78403

8. Further Representations and Agreements.

Lessee represents, warrants and agrees as follows:





(a) All representations and warranties of Lessee contained in the Lease
Agreement are restated as of the Acceptance Date and are true and correct as of
such date.



(b) There has been no material adverse change in the operations, business,
properties or condition (financial or otherwise) ("Material Adverse Change") of
Lessee or any Guarantor since December 31, 2003. There is not pending against
Lessee any litigation, proceeding, dispute or claim that may result in a
Material Adverse Change as to Lessee or that may call into question or impair
Lessee's legal or other ability to enter into and perform its obligations under
this Lease.



(c) The operation and maintenance of any Unit in the ordinary course by Lessee
do not require the entry into any software or other intellectual property rights
agreement with any licensor or other person, except as disclosed to Lessor in
writing prior to the Acceptance Date.


9. Miscellaneous.


(a) Early Buy-Out. If no event of Default exists and is continuing, Lessee may
purchase all, but not less than all, Units subject to this Schedule at the end
of the 72nd scheduled Base Rent installment date of the Base Term of each such
Unit ( the "Early Buy-Out Date" ), by notice to Lessor not less than 180 days
prior to the early Buy-Out Date. On the Early Buy-Out Date, Lessee shall pay to
Lessor the Base Rent installment due, together with all other amounts then
owing, plus an amount equal to 24.82% of Lessor's Cost. Upon such payment, the
obligation of Lessee to pay rent hereunder with respect to the Units after the
Early Buy-Out Date shall cease, the sublease term for the Units shall end on the
respective Early Buy-Out Date, and Lessor shall execute and deliver to Lessee a
quitclaim bill of sale for the Units.


(b) Extension; Purchase. In lieu of Lessee's obligation to return the Units to
Lessor upon expiry of the Base Term, Lessee may, if no Event of Default exists
and is continuing, and upon Lessee having provided to Lessor notice not less
than 180 days prior to such expiry, irrevocably elect to:



(i) extend the Base Term as to all and not less than all of the Units under this
Schedule for a period to be agreed upon by Lessee and Lessor for an amount equal
to the Units then fair market rental value as determined by Lessor. The fair
market rental value shall be payable monthly by Lessee to Lessor on the first
day of each month during the extension term, or



 

 

BADS Lease Agreement Schedule (standard FMV) 3-02



"**[Confidential Treatment Requested] indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission."



Page 2 of 3



 

(ii) purchase all of Lessors right, title and interest in and to all, but not
less than all, of the Units under this Schedule on an "as-is, where-is,"
quitclaim basis, for a purchase price equal to the then Fair Market Value of the
Units. "Fair Market Value" shall mean an amount equal to the value of the Units
that would be received in an arms-length transaction between an informed and
willing buyer/user and an informed and willing seller under no compulsion to
sell, as determined by mutual agreement of Lessor and Lessee or, failing such
agreement, by an independent, qualified appraiser selected by Lessor, with the
cost of such appraisal to be borne by Lessee. Lessee shall pay Lessor the
purchase price plus any applicable taxes on the expiration of the Base Term in
immediately available funds.



If Lessee fails to provide notice of its election to either renew or purchase
pursuant to clause (i) or (ii) above, respectively, at least 180 days before
expiration of the Base Term, this Schedule and the Base Term shall, at the
option of Lessor, renew for a period of three months at the same rental as was
most recently payable during the Base Term or terminate upon expiration of the
Base Term. Lessee shall reimburse Lessor for all costs and expenses (including
Attorney Costs) incurred in connection with any extension or purchase hereunder.






Banc of America Leasing & Capital, LLC

 

Tor Minerals International, Inc.



By:

 

By: Richard Bowers

Printed Name:

 

Printed Name: RICHARD BOWERS

Title:

 

Title: President & CEO

   

Acceptance Date: September 29, 2004



 

 

Attachment:

Annex I: Schedule of Stipulated Loss Values

Annex II: Supplemental Return Conditions

 

BADS Lease Agreement Schedule (standard FMV) 3-02



"**[Confidential Treatment Requested] indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission."



Page 3 of 3